ANTHONY MORRIS, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 109, 2010.
Supreme Court of Delaware.
Submitted: April 7, 2010.
Decided: June 1, 2010.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 1st day of June 2010, upon consideration of the appellant's opening brief and the appellee's motion to affirm, it appears to the Court that:
(1) The appellant, Anthony Morris, filed this appeal from the Superior Court's denial of his motion for postconviction relief and motion for reconsideration. The appellee, State of Delaware, has filed a motion to affirm the Superior Court's judgment on the ground that it is manifest on the face of the opening brief that the appeal is without merit. We agree and affirm.
(2) In July 1999, a Superior Court jury convicted Morris of Delivery of Crack Cocaine, Resisting Arrest and Disorderly Conduct. In August 1999, Morris was sentenced to Level V incarceration, boot camp and probation.
(3) More than ten years after his Superior Court conviction and sentencing, Morris filed a motion for postconviction relief. Morris challenged his conviction on the basis that ten years earlier he was denied an amenability hearing in the Family Court.
(4) By order dated January 5, 2010, the Superior Court summarily dismissed Morris' postconviction motion pursuant to Superior Court Criminal Rule 61(i). By order dated February 12, 2010, the Superior Court denied Morris' motion for reconsideration. This appeal followed.
(5) We have concluded that Morris' motion for postconviction relief was appropriately dismissed. As determined by the Superior Court, the record reflects that Morris, through his counsel, knowingly and voluntarily waived his right to an amenability hearing. Morris' claim to the contrary is without merit.
NOW, THEREFORE, IT IS ORDERED that the State's motion to affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.